Vanguard Russell 2000 Index Fund Vanguard Russell 2000 Value Index Fund Supplement to the Prospectus and Summary Prospectus for Exchange-Traded Fund Shares Dated December 20, 2013 Prospectus and Summary Prospectus Text Changes for Vanguard Russell 2000 Index Fund The paragraph and table under Fees and Expenses are replaced with the following: Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold ETF Shares of the Fund. Shareholder Fees (Fees paid directly from your investment) Transaction Fee on Purchases and Sales None through Vanguard (Broker fees vary) Transaction Fee on Reinvested Dividends None through Vanguard (Broker fees vary) Transaction Fee on Conversion to ETF Shares None through Vanguard (Broker fees vary) Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.08% 12b-1 Distribution Fee None Other Expenses 0.07% Total Annual Fund Operating Expenses 1 0.15% 1 The expense information shown in the table has been restated to reflect the removal of expenses incurred indirectly by the Fund through its investment in business development companies. The Funds benchmark index no longer includes business development companies. In the same section, under Example, the table illustrating hypothetical expenses is restated as follows: 1 Year 3 Years 5 Years 10 Years $15 $48 $85 $192 Prospectus and Summary Prospectus Text Changes for Vanguard Russell 2000 Value Index Fund The paragraph and table under Fees and Expenses are replaced with the following: Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold ETF Shares of the Fund. Shareholder Fees (Fees paid directly from your investment) Transaction Fee on Purchases and Sales None through Vanguard (Broker fees vary) Transaction Fee on Reinvested Dividends None through Vanguard (Broker fees vary) Transaction Fee on Conversion to ETF Shares None through Vanguard (Broker fees vary) Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.12% 12b-1 Distribution Fee None Other Expenses 0.08% Total Annual Fund Operating Expenses 1 0.20% 1 The expense information shown in the table has been restated to reflect the removal of expenses incurred indirectly by the Fund through its investment in business development companies. The Funds benchmark index no longer includes business development companies. In the same section, under Example, the table illustrating hypothetical expenses is restated as follows: 1 Year 3 Years 5 Years 10 Years $20 $64 $113 $255 Vanguard Russell 2000 Index Fund Vanguard Russell 2000 Value Index Fund Supplement to the Prospectus and Summary Prospectus for Institutional Shares Dated December 20, 2013 Prospectus and Summary Prospectus Text Changes for Vanguard Russell 2000 Index Fund The paragraph and table under Fees and Expenses are replaced with the following: Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold Institutional Shares of the Fund. Shareholder Fees (Fees paid directly from your investment) Sales Charge (Load) Imposed on Purchases None Purchase Fee None Sales Charge (Load) Imposed on Reinvested Dividends None Redemption Fee None Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.01% 12b-1 Distribution Fee None Other Expenses 0.07% Total Annual Fund Operating Expenses 1 0.08% 1 The expense information shown in the table has been restated to reflect the removal of expenses incurred indirectly by the Fund through its investment in business development companies. The Funds benchmark index no longer includes business development companies. In the same section, under Example, the table illustrating hypothetical expenses is restated as follows: 1 Year 3 Years 5 Years 10 Years $8 $26 $45 $103 Prospectus and Summary Prospectus Text Changes for Vanguard Russell 2000 Value Index Fund The paragraph and table under Fees and Expenses are replaced with the following: Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold Institutional Shares of the Fund. Shareholder Fees (Fees paid directly from your investment) Sales Charge (Load) Imposed on Purchases None Purchase Fee None Sales Charge (Load) Imposed on Reinvested Dividends None Redemption Fee None Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.01% 12b-1 Distribution Fee None Other Expenses 0.07% Total Annual Fund Operating Expenses 1 0.08% 1 The expense information shown in the table has been restated to reflect the removal of expenses incurred indirectly by the Fund through its investment in business development companies. The Funds benchmark index no longer includes business development companies. In the same section, under Example, the table illustrating hypothetical expenses is restated as follows: 1 Year 3 Years 5 Years 10 Years $8 $26 $45 $103
